Case 9:18-cv-81147-BB Document 88 Entered on FLSD Docket 02/11/2020 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
                           Case No. 9:18–CV–81147–BLOOM–REINHART

  UNITED STATES OF AMERICA,                           )
                                                      )
             Plaintiff,                               )
                                                      )
             v.                                       )
                                                      )
  ISAC SCHWARZBAUM,                                   )
                                                      )
             Defendant.                               )
                                                      )


   UNITED STATES’ UNOPPOSED MOTION TO SUBSTITUTE FILED DOCUMENT

        On February 10, 2020, the United States filed its rebuttal argument at ECF No. 86.

 Counsel for the United States inadvertently filed the wrong the version of the document.

        The correct version is attached as an exhibit to this motion. In it, section IV. A has been

 moved to IV. B and the correct section IV. A is inserted. The additional section is a necessary

 precursor to the argument at section IV. B.

        The United States requests the Court consider this document in place of the one filed at

 ECF No. 86.


                               CERTIFICATE OF CONFERENCE

        Pursuant to Local Rule 7.1(a)(3), counsel for the United States conferred with counsel for

 the Defendant by email and they do not object to the relief sought.




                                                  1
Case 9:18-cv-81147-BB Document 88 Entered on FLSD Docket 02/11/2020 Page 2 of 2



       Date: February 11, 2020      Respectfully submitted,

                                    RICHARD E. ZUCKERMAN
                                    Principal Deputy Assistant Attorney General
                                    Tax Division, U.S. Department of Justice

                                    /s/ John P. Nasta, Jr.
                                    JOHN P. NASTA, JR. (Fla. Bar. No. 1004432)
                                    MARY ELIZABETH SMITH
                                    JEFFREY N. NUÑEZ
                                    MICHAEL N. WILCOVE
                                    Trial Attorneys, Tax Division
                                    U.S. Department of Justice
                                    P.O. Box 14198
                                    Washington, D.C. 20044
                                    202-353-1988 (Smith)
                                    202-307-6560 (Nasta)
                                    202-514-9868 (f)
                                    Mary.E.Smith@usdoj.gov
                                    John.Nasta@usdoj.gov
                                    Michael.N.Wilcove@usdoj.gov
                                    Jeffrey.N.Nunez@usdoj.gov

                                    Of counsel:

                                    ARIANA FAJARDO ORSHAN
                                    United States Attorney
                                    Southern District of Florida




                                       2
